Order entered January 7, 2013




                                           In The




                                    No. 05-13-00001-CV

                     IN RE: JAMES MATTHEW HURLEY, Relator

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA12-1419

                                         ORDER
                      Before Justices Moseley, Francis, and Fillmore

       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses to the petition by January 17, 2013.

Relator’s motion for emergency relief remains pending before this Court.